Curia.

In the cases cited of verdicts sustained notwithstanding the separation of the jury, there was no sus*284picion of abuse; and, indeed, it appeared affirmatively, that there was nothing that followed the separation, which could he injurious to the party seeking to get rid of the verdiet. The present case is far different. After practicing a fraud on the constable, several of the jurors are found in a public bar-room, where the subject of the suit was much talked of in their presence ; and it is not pretended that they did not listen to the conversation ; and might not have been influenced by it. This is not to he tolerated. Here is not only suspicion of abuse ; (and we have uniformly held that the slightest suspicion of this sort, will vitiate the verdict;) but we think the circumstances of this • case, in themselves, amount to positive abuse. They evince that want of respect in the jury, to the obligations imposed upon them by their situation, which cannot he sanctioned consistently with the right of parties. They procured their separation by a very unbecoming artifice ; thus placing themselves in a situation to he practiced upon, and influenced by conversation out of doors. Such conversation was carried on in the presence of some of them. Indeed, it is difficult to see how the suspicions which attach to this case, could be explained away. The motion must he granted, with costs to abide the event.
Rule accordingly.